Case 5:17-cv-02514-JGB-SHK Document 193-33 Filed 09/27/19 Page 1 of 6 Page ID
                                  #:2750




                    EXHIBIT 33
Case 5:17-cv-02514-JGB-SHK Document 193-33 Filed 09/27/19 Page 2 of 6 Page ID
                                  #:2751




                                                       GOWER-GEO 0001734
Case 5:17-cv-02514-JGB-SHK Document 193-33 Filed 09/27/19 Page 3 of 6 Page ID
                                  #:2752




                                                       GOWER-GEO 0001735
Case 5:17-cv-02514-JGB-SHK Document 193-33 Filed 09/27/19 Page 4 of 6 Page ID
                                  #:2753




                                                       GOWER-GEO 0001890
Case 5:17-cv-02514-JGB-SHK Document 193-33 Filed 09/27/19 Page 5 of 6 Page ID
                                  #:2754




                                                       GOWER-GEO 0001891
Case 5:17-cv-02514-JGB-SHK Document 193-33 Filed 09/27/19 Page 6 of 6 Page ID
                                  #:2755




                                                       GOWER-GEO 0001892
